Case 2:19-cv-00114-cr Document 29 Filed 07/22/20 Page 1of1

ULB: DISTRICT COURT
gisTRe h Ge VERMONT

Ps

   

FEL
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF VERMONT p70 JUL 22 PHS: 17
BETH MCKEE,
Plaintiff Civil Action No. 2:19-cv-00114 BY... nen
GEPETY CLERA
V.

ALEX M. AZAR Tl, SECRETARY OF
HEALTH AND HUMAN SERVICES,
Defendant

Nee Ne Ne ee ee ee ee!

_ORDER GRANTING JOINT STIPULATED DISMISSAL
This action is hereby dismissed with prejudice under Federal Rule of Civil Procedure
41(a}(1)(A\ii) pursuant to the Stipulation for Compromise Settlement and Reiease of Claims

filed on July 21, 2020 and Joint Stipulated Dismissal filed on July 22, 2020.

SO ORDERED.

 

 

Dated / fer lee
CHRISTINA REISS

United States District Court Judge

 
